Exhibit 10.23


FORM OF OUTSIDE DIRECTOR RESTRICTED STOCK UNIT AWARD LETTER


DATE OF GRANT






Director Name & Address


Dear Director Name:
 
This award letter sets forth the terms and conditions of the restricted stock
units (“RSUs”) which have been granted to you by Flushing Financial Corporation
(the “Company”), in accordance with the provisions of its 2005 Omnibus Incentive
Plan (the “Plan”).  You have been granted 4,800 RSUs.  Each RSU represents the
right to receive one share of the Company’s Common Stock (“Common Stock”) on the
applicable settlement date for the RSU.  You have also been awarded Dividend
Equivalents on your RSUs, as described more fully below.  Your award is subject
to the terms and conditions set forth in the Plan, any rules and regulations
adopted by the Committee (as defined in the Plan), and this award letter.
 
1.            Grant of RSUs
 
You do not need to pay any purchase price to receive the RSUs granted to you by
this award letter.
 
2.            Vesting of RSUs



 
(a)  
General Vesting Schedule. Unless they vest on an earlier date as provided in
sub-paragraph (b), (c), or (d) below, your RSUs will vest in installments as
follows, provided that you are a director of the Company on each such date:

 
 
Vesting Date
Number RSUs
To Vest
Cumulative Number
of RSUs Vested
January 30, 2013
1,600
1,600
January 30, 2014
1,600
3,200
January 30, 2015
1,600
4,800
     

 
(b)  
Death or Disability.  If your service as a director terminates by reason of
death or Disability, all of your RSUs will immediately vest upon your
termination of service.  For this purpose, “Disability” means that you are
unable to perform your duties as a director due to disability or incapacity, as
determined by the Committee.

 
(c)  
Retirement.  Upon your Retirement from the Board of Directors, all of your RSUs
will immediately vest.  For purposes of this provision, “Retirement” means
termination of your service as a director at a time when you have at least five
years of service as a non-employee director and the sum of your age plus years
of service as a non-employee director equals or exceeds 55.

 
(d)  
Change in Control.  All of your RSUs will immediately vest upon the occurrence
of a Change in Control (as defined in the Plan), if you are a director of the
Company at the time of such Change in Control.

 
(e)  
Forfeiture upon other Termination of Service. If you cease to be a director of
the Company for any reason other than death, Disability, or Retirement, any of
your RSUs which have not vested prior to the termination of your service as a
director will be forfeited.

 
 
 

--------------------------------------------------------------------------------

Page 2
 



3.            Grant of Dividend Equivalents
 
(a)  
Award of Dividend Equivalents.  You have been awarded Dividend Equivalents with
respect to each of your RSUs covered by this award letter.

 

 
(b)  
Cash Dividends.  The Dividend Equivalents that you have been awarded entitle you
to receive, at each time cash dividends are paid on the Common Stock, a cash
payment for each of your then outstanding RSUs (whether or not vested) equal to
the amount of the dividend paid on a share of Common Stock.

 

 
(c)  
Stock Dividends.  In the event the Company pays a dividend in Common Stock or
other property, your Dividend Equivalents will entitle you to receive, for each
of your then outstanding RSUs (whether or not vested), the amount of Common
Stock or other property paid as a dividend on a share of Common Stock.  Such
Common Stock or other property will be paid to you at the time of settlement of
the underlying RSU and will be subject to the same restrictions, risk of
forfeiture, and vesting and delivery provisions as the underlying RSU with
respect to which it was paid.

 
4.            Other Provisions of RSUs
 
 
(a)  
Voting.  You will have no voting rights or other rights as a stockholder with
respect to your RSUs.

 
 
(b)  
Transfer Restrictions.  You may not sell, transfer, assign or pledge your RSUs
or any rights under this award.  Any attempt to do so will be null and void.

 
(c)  
Settlement of RSUs; Delivery of Shares.  Except as otherwise provided in
Paragraph 4(d) below if you are or will become eligible for Retirement prior to
the last scheduled vesting date, your RSUs that vest under Paragraph 2 above
will be settled on their vesting dates.  On or within 60 days after the
settlement date of an RSU, the Company will deliver to you one share of Common
Stock for each of your RSUs being settled on such date.  The Common Stock
delivered upon the settlement of your RSUs will be fully transferable (subject
to any applicable securities law restrictions) and not subject to
forfeiture.  The shares of Common Stock delivered upon the settlement of your
RSUs will have full voting and dividend rights and will entitle the holder to
all other rights of a stockholder of the Company.

 
(d)  
Compliance with Code Section 409A.  If your RSUs vest on account of a Change of
Control that does not qualify as a “change of control” under Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”), settlement of your RSUs will be
delayed until, and will occur on, the earliest of: (i) the scheduled vesting
date under Paragraph 2(a) above; (ii) the date of your Retirement; (iii) the
date of your death; or (iv) the occurrence of a Change of Control which
qualifies as a “change of control” under Section 409A.  Settlement upon your
Retirement shall not occur unless your Retirement is also a “separation from
service” (within the meaning of Code Section 409A).

 
(e)  
Death.  In the event of your death, any shares of Common Stock and other amounts
you are entitled to receive under the Plan will instead be delivered to the
legal representative of your estate.

 
5.            Administration of the Plan
 
The Plan is administered by the Committee.  The Committee has authority to
interpret the Plan and this award letter, to adopt rules for administering the
Plan, to decide all questions of fact arising under the Plan, and generally to
make all other determinations necessary or advisable for administration of the
Plan.  All decisions and acts of the Committee with respect to the
administration and interpretation of the Plan are final and binding on all
affected Plan participants.
 
 
 

--------------------------------------------------------------------------------

Page 3
 
It is intended that this award letter comply with the provisions of Section 409A
and the regulations and guidance of general applicability issued thereunder so
as to not subject you to the payment of additional interest and taxes under
Section 409A, and in furtherance of this intent, this award letter shall be
interpreted, operated and administered in accordance with these intentions.
 
6.            Amendments and Adjustments to your Award
 
The Plan authorizes the Committee to make amendments and adjustments to
outstanding awards, including the RSUs and Dividend Equivalents granted by this
letter, in specified circumstances.  Details are provided in the Plan.
 
These circumstances include the Committee’s right, in its sole discretion, to
amend the Plan and/or outstanding awards, including this grant of RSUs and
Dividend Equivalents, without your consent, to the extent the Committee
determines that such amendment is necessary or appropriate to comply with
Section 409A.
 
7.            Data Privacy
 
By accepting this award you expressly consent to the collection, use and
transfer, in electronic or other form, of your personal data by and among the
Company, its subsidiaries and any broker or third party assisting the Company in
administering the Plan or providing recordkeeping services for the Plan, for the
purpose of implementing, administering and managing your participation in the
Plan.  By accepting this award you waive any data privacy rights you may have
with respect to such information.  You may revoke the consent and waiver
described in this paragraph by written notice to the Company’s Senior Vice
President/Human Resources; however any such revocation may adversely affect your
ability to participate in the Plan.
 
*           *           *           *           *
 
Please sign and return the enclosed cover letter to the Human Resources
Department to acknowledge your acceptance of this award.  This grant letter
contains the formal terms and conditions of your award and accordingly should be
retained in your files for future reference.
 
Very truly yours,


John R. Buran
President and Chief Executive Officer
 


 

